DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Oath/Declaration
2.   The oath/declaration filed on 12/23/2020 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                       Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/23/2020, 08/25/2021 and 01/21/2022.
                                                          Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – TRANSPARENT DISPLAY DEVICE HAVING DISPLAY AREA INCLUDING TRANSMISSIVE AREA AND NON-TRANSMISSIVE AREA – or is suggested by the applicant.
      The specification needs to be updated.
                                          Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al., hereafter “Park” (U.S. Publication No. 2019/0243200 A1) in view of TOYA et al., hereafter “TOYA” (U.S. Publication No. 2016/0352989 A1).
      Regarding claim 1, Park discloses a a transparent display device, comprising: 
             a substrate (BS1, Fig. 1B and para [0064]) provided with a display area (DA) including a transmissive area (PA, Fig. 4 and para [0101]) and a non- transmissive area (NPA, Fig. 4 and para [0101]), in which a plurality of subpixels (PX11-PXnm, Fig. 2 and para [0089]) are disposed, and a non-display area (NDA) adjacent to the display area (DA) (Fig. 1 and para [0089]);
              a driving transistor (TR) provided in the non-transmissive area (NPA) on the substrate (BS1), including an active layer (AL, para [0109]), a gate electrode (GE, para [0109]), a source electrode (DE, para [0109]), and a drain electrode (DE, para [0109]) (e.g. Figs. 1-5).
      Park discloses the features of the claimed invention as discussed above, but does not disclose a capacitor provided in the non-transmissive area on the substrate, including a first capacitor electrode and a second capacitor electrode, wherein the second capacitor electrode is not overlapped with the active layer of the driving transistor.
     TOYA, however, discloses a capacitor (CP) provided in the non-transmissive area (P) on the substrate (21), including a first capacitor electrode (C1) and a second capacitor electrode (C2), wherein the second capacitor electrode (C2) is not overlapped with the active layer (221) of the driving transistor (TDR) (e.g. Fig. 7 and para [0048]-[0049]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide a capacitor provided in the non-transmissive area on the substrate, including a first capacitor electrode and a second capacitor electrode, wherein the second capacitor electrode is not overlapped with the active layer of the driving transistor as taught by TOYA for a purpose of reducing the occupied area of the driving transistors so as to improve the aperture opening rate.
      Regarding claim 17, Park discloses a a transparent display device, comprising: 
             a substrate (BS1, Fig. 1B and para [0064]) provided with a display area (DA) including a transmissive area (PA, Fig. 4 and para [0101]) and a non- transmissive area (NPA, Fig. 4 and para [0101]), in which a plurality of subpixels (PX11-PXnm, Fig. 2 and para [0089]) are disposed, and a non-display area (NDA) adjacent to the display area (DA) (Fig. 1 and para [0089]);
       Park discloses the features of the claimed invention as discussed above, but does not disclose a light emitting diode provided in the non-transmissive area on the substrate, including an anode electrode, a light emitting layer, and a cathode electrode; a driving transistor provided between the light emitting diode and the substrate and disposed in a first area of the non-transmissive area; and a capacitor provided between the light emitting diode and the substrate and disposed in a second area of the non-transmissive area, wherein the second area where the capacitor is disposed is not overlapped with the first area where the driving transistor is provided.
     TOYA, however, discloses a light emitting diode (DP, para [0053]) provided in the non-transmissive area (P) on the substrate (21), including an anode electrode (E1), a light emitting layer (27), and a cathode electrode (E2); a driving transistor (TDR) provided between the light emitting diode (DP) and the substrate (21) and disposed in a first area (Left) of the non-transmissive area (P); and a capacitor (CP) provided between the light emitting diode (DP) and the substrate (21) and disposed in a second area (Right) of the non-transmissive area (P), wherein the second area (Right) where the capacitor (CP) is disposed is not overlapped with the first area (Left) where the driving transistor (TDR) is provided (e.g. Fig. 7).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide a light emitting diode provided in the non-transmissive area on the substrate, including an anode electrode, a light emitting layer, and a cathode electrode; a driving transistor provided between the light emitting diode and the substrate and disposed in a first area of the non-transmissive area; and a capacitor provided between the light emitting diode and the substrate and disposed in a second area of the non-transmissive area, wherein the second area where the capacitor is disposed is not overlapped with the first area where the driving transistor is provided as taught by TOYA for a purpose of reducing the occupied area of the driving transistors so as to improve the aperture opening rate.
7.    Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and TOYA in view of Choi et al., hereafter “Choi” (U.S. Publication No. 2015/0137101 A1).
      Regarding claim 15, Park and TOYA discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a first inter-layer insulating layer on the gate electrode and the first capacitor electrode; and a second inter-layer insulating layer on the second capacitor electrode, wherein each of the first inter-layer insulating layer and the second inter-layer insulating layer includes an inorganic film having a refractive index of 1.8 to 1.9.
     Choi, however, discloses further comprising: a first inter-layer insulating layer (130, para [0066]) on the gate electrode (GE) and the first capacitor electrode (C1); and a second inter-layer insulating layer (140, para [0072]) on the second capacitor electrode (C2), wherein each of the first inter-layer insulating layer (130, SiN) and the second inter-layer insulating layer (140) includes an inorganic film (SiN) having a refractive index of 1.8 to 1.9 (well-known that SiN has a refractive index of 1.8 to 1.9) (e.g. Fig. 8).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide further comprising: a first inter-layer insulating layer on the gate electrode and the first capacitor electrode; and a second inter-layer insulating layer on the second capacitor electrode, wherein each of the first inter-layer insulating layer and the second inter-layer insulating layer includes an inorganic film having a refractive index of 1.8 to 1.9 as taught by TOYA for a purpose of improving the display brightness of the display device.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-14, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a signal line including a same material as that of the active layer of the driving transistor on a same layer as the active layer, wherein the capacitor is not overlapped with the signal line as cited in claim 2 and wherein the first capacitor electrode is extended from the gate electrode of the driving transistor, and the second capacitor electrode is provided between the gate electrode and the drain electrode as cited in claim 3 and further comprising: a gate insulating film provided between the active layer and the gate electrode; and a first inter-layer insulating layer provided between the first capacitor electrode and the second capacitor electrode, wherein the first inter-layer insulating layer is thinner than the gate insulating film as cited in claim 4 and further comprising a second inter- layer insulating layer provided over the second capacitor electrode, wherein the source electrode and the drain electrode are provided over the second inter-layer insulating layer as cited in claim 5 and further comprising: a first planarization film on the driving transistor and the capacitor; a first contact hole that extends through the first planarization film; an anode auxiliary electrode on the first planarization film and electrically connected with the driving transistor through the first contact hole; a second planarization film on the anode auxiliary electrode; a second contact hole that extends through the second planarization film; and an anode electrode on the second planarization film and electrically connected with the anode auxiliary electrode through the second contact hole as cited in claim 6 and further comprising: a plurality of common power lines on the substrate and extended from the display area in a first direction; and a plurality of pixel power lines on the substrate and extended from the display area in the first direction, wherein the plurality of common power lines and the plurality of pixel power lines are alternately disposed, and wherein the transmissive area is provided between the common power line and the pixel power line as cited in claim 10 and further comprising: bank provided in the non-transmissive area, wherein a distance between the transmissive area and an end of the first inter-layer insulating layer and the second inter-layer insulating layer is shorter than a distance between the transmissive area and an end of the banks as cited in claim 16 and further comprising an anode auxiliary electrode provided between the driving transistor and the light emitting diode, electrically connecting the driving transistor with the anode electrode of the light emitting diode, wherein the anode auxiliary electrode is connected to the driving transistor through a first contact hole, and the first contact hole is spaced apart from the second area where the capacitor is disposed as cited in claim 18.
        Claims 7-9, 11-14 and 19 are directly or indirectly depend on claims 6, 10 and 18, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. TAE et al. (U.S. Publication No. 2011/0122330 A1).
                                                               Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHUC T DANG/Primary Examiner, Art Unit 2892